                                         Case 5:17-cv-00220-LHK Document 1231 Filed 01/10/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION,                           Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER RE HIGH PRIORITY
                                                                                             OBJECTIONS FOR JANUARY 11, 2019
                                  14             v.
                                                                                             Re: Dkt. Nos. 1220, 1222
                                  15     QUALCOMM INCORPORATED,
                                  16                    Defendant.

                                  17

                                  18          Before the Court are the Federal Trade Commission’s (“FTC”) high priority objections

                                  19   (“HPO”) and responses, ECF No. 1222, and Qualcomm Inc.’s (“Qualcomm”) HPOs and

                                  20   responses, ECF No. 1220, for January 11, 2019, day 4 of the trial. Having considered the parties’

                                  21   briefs, the relevant law, the Federal Rules of Evidence, the record in this case, and balancing the

                                  22   factors set forth in Federal Rule of Evidence 403, the Court rules as follows:

                                  23

                                  24    HPO                              Designation/Document          Ruling
                                        Qualcomm HPO #1                  Blaylock Dep., 129:20-130:13, OVERRULED, but cannot be
                                  25
                                                                         228:19-229:2                  admitted for the truth of the
                                  26                                                                   matter asserted.
                                        Qualcomm HPO #2                  CX2639, CX2639A               OVERRULED.
                                  27    Qualcomm HPO #3                  CX2643, CX2643A               OVERRULED.
                                  28                                                     1
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 11, 2019
                                         Case 5:17-cv-00220-LHK Document 1231 Filed 01/10/19 Page 2 of 2



                                        Qualcomm HPO # 3            Lee Dep., 135:14-15, 136:16-    OVERRULED.
                                   1                                17, 136:19-137:4, 137:6-8
                                   2    Qualcomm HPO #4             Lee Dep., 135:23-25, 136:3-5,   OVERRULED.
                                                                    166:3-9, 166:12-167:7,
                                   3                                197:21-22, 197:24-198:10,
                                                                    198:13-20, 198:23-199:2,
                                   4                                233:1-24
                                        FTC HPO #1                  QX9219                          OVERRULED, but cannot be
                                   5
                                                                                                    admitted for the truth of the
                                   6                                                                matter asserted.
                                        FTC HPO #2                  QX9244                          OVERRULED.
                                   7    FTC HPO #3                  QX9097                          OVERRULED, but cannot be
                                                                                                    admitted for the truth of the
                                   8                                                                matter asserted.
                                   9    FTC HPO #4                  QX9071                          OVERRULED, but cannot be
                                                                                                    admitted for the truth of the
                                  10                                                                matter asserted.

                                  11   IT IS SO ORDERED.

                                  12   Dated: January 10, 2019
Northern District of California
 United States District Court




                                  13                                             ______________________________________
                                                                                 LUCY H. KOH
                                  14                                             United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                              2
                                       Case No. 17-CV-00220-LHK
                                       ORDER RE HIGH PRIORITY OBJECTIONS FOR JANUARY 11, 2019
